              Case 2:14-cv-01876-RSL Document 57 Filed 09/13/21 Page 1 of 2




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9    FELIX VINCENT SITTHIVONG,                                  Case No. C14-1876RSL

10                           Petitioner,                         ORDER GRANTING
11                      v.                                       PETITIONER’S FOURTH
                                                                 MOTION FOR AN
12    MIKE OBENLAND,                                             EXTENSION OF TIME
13                           Respondent.
14
15          This matter comes before the Court on petitioner’s fourth motion for an extension of time
16 in which to file objections to the Report and Recommendation of the Honorable Michelle L.
17 Peterson, United States Magistrate Judge (Dkt. # 53). Petitioner filed three previous requests for
18 extensions of time in which to file objections to this Report and Recommendation (Dkts. # 44,
19 # 46, # 49), and the Court granted petitioner additional time (Dkts. # 45, # 48, # 52). As a result
20 of the Court’s most recent extension of time, petitioner has had approximately nine months to
21 file objections.
22          The government did not respond to petitioner’s most recent motion for an extension of
23 time, which the Court considers as an admission that the motion has merit. LCR 7(b)(2).
24 Petitioner’s motion explains that his correctional facility is being closed, resulting in his transfer
25 to another facility. Dkt. # 53. Petitioner’s motion, written on August 9, 2021, and filed on
26 August 16, 2021, reflects that at the time of his writing, he was about to be transferred to a new
27 facility. Id. Petitioner requested an “unspecified amount of time, that the Court deem
28 reasonable,” given the transfer. Id. at 2. The docket reflects that as of August 19, 2021,
   ORDER GRANTING PETITIONER’S FOURTH
   MOTION FOR AN EXTENSION OF TIME - 1
              Case 2:14-cv-01876-RSL Document 57 Filed 09/13/21 Page 2 of 2




 1 petitioner had been transferred to “WCC,” i.e., the Washington Corrections Center, Dkt. # 55,
 2 and that as of August 25, 2021, petitioner had been transferred to “SCCC,” i.e., Stafford Creek
 3 Corrections Center, Dkt. # 56. Given that petitioner’s recent transition from one facility to
 4 another has inhibited his ability to prepare objections, and the government has not responded to
 5 petitioner’s motion, the Court will grant an additional 60-day extension for him to file
 6 objections. Given the number of extensions petitioner has been granted, and the length of time
 7 petitioner has had to file objections, the Court anticipates that this will be petitioner’s final
 8 extension, absent some evidence of some specific barrier to petitioner’s filing of his objections
 9 and evidence that petitioner has been diligently preparing his objections.
10         For all of the foregoing reasons, the Court hereby GRANTS petitioner’s motion (Dkt.
11 # 53) by providing him an additional 60-day extension of time in which to file objections. The
12 Clerk of Court is directed to renote the Report and Recommendation on the Court’s calendar for
13 November 5, 2021. Petitioner’s objections, if any, are due on or before October 15, 2021.
14         DATED this 13th day of September, 2021.
15
16
17                                                     A
                                                       Robert S. Lasnik
18                                                     United States District Judge
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING PETITIONER’S FOURTH
     MOTION FOR AN EXTENSION OF TIME - 2
